J-S05038-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CRAIG W. IRVINE                            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHAHNAWAZ M. MATHIAS                       :
                                               :
                                               :   No. 1076 MDA 2021

                  Appeal from the Order Entered July 21, 2021
      In the Court of Common Pleas of York County Civil Division at No(s):
                               2019-SU-003009


BEFORE: PANELLA, P.J., STABILE, J., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                                FILED MARCH 14, 2022

       Appellant, Shahnawaz M. Mathias, appeals from the July 21, 2021 Order

entered in the York County Court of Common Pleas granting the Motion for

Judgment on the Pleadings filed by Appellee, Craig W. Irvine, in this ejectment

action. After careful review, we affirm.

       The relevant facts and procedural history are as follows. Appellant’s

now deceased parents granted him a life estate in the residential real property

located at 70 Vista Drive, Red Lion, Windsor Township in York County (the

“Property”). Appellant has admitted that he owed $250,283 in unpaid real

estate taxes on the Property through 2017.1

       On June 6, 2019, Appellee successfully purchased the Property at a York

County Judicial Tax Sale.        The York County Tax Bureau issued a deed to
____________________________________________


1See Emergency Motion for Stay, 6/1/18, at filed at Docket No. 2018-TU-
000003.
J-S05038-22



Appellee and recorded the deed in the Office of Recorder of Deeds for York

County.

       On August 6, 2019, Appellant filed a timely petition seeking to have the

judicial tax sale set aside (“Set Aside Petition”) at a separate lower court

docket number.2 On January 15, 2020, the trial court held a bench trial on

Appellant’s petition, after which it denied the petition on January 19, 2021.

Appellant’s appeal from this order is currently pending in the Commonwealth

Court.3   Appellant did not post a supersedeas with the trial court pending

disposition of his appeal pursuant to Pa.R.A.P. 1733.

       Meanwhile, on October 3, 2019, Appellee filed the instant action seeking

to eject Appellant from the Property.

       On April 14, 2021, Appellant filed an Answer to the ejectment complaint

and New Matter.4 In the Answer and New Matter, Appellant asserted that his

by-then-pending appeal from the trial court’s denial of his Set Aside Petition

rendered Appellee without valid title to the Property and that the federal

eviction moratorium and federal and or state orders preventing evictions due



____________________________________________


2   See Docket No. 2019-TU-000006.

3See Shahnawaz M. Mathias v. York County Tax Claim Bureau and
Craig W. Irvine, No. 714 CD 2021.

4 The almost 18-month delay in filing an Answer and New Matter appears to
have been a result of an agreement between the parties to extend the time
for Appellant to file an Answer to the Complaint pending the outcome of the
proceedings on his Set Aside Petition.

                                           -2-
J-S05038-22



to the COVID-19 pandemic barred Appellee’s claims. Answer, 4/14/21, at 3.

Appellant also raised a counterclaim for Unjust Enrichment. Id. at 4.

       Appellee filed a response to Appellant’s New Matter and, on April 30,

2021, a Motion for Judgment on the Pleadings. In the Motion, Appellee posited

that Appellant had no legal right to possession and that none of the issues

raised in Appellant’s New Matter or Counterclaim serve as a defense to

Appellee’s ejectment action. In particular, Appellee asserted that Appellant’s

appeal from the denial of the Set Aside Petition did not function as an

automatic stay to separate proceedings like the instant ejectment action and

that Appellant had not applied for a stay or supersedeas from the trial court

nor posted any appropriate security as required by Pa.R.A.P. 1732-1734.5

Brief in Support of Motion, 4/30/21, at 5.

       Appellee also asserted that Appellant did not qualify as a “covered

person” under the federal eviction moratorium and that Appellant failed to

plead a prima facie claim of unjust enrichment because Appellant did not aver

that he himself provided any benefit to Appellee. Id. at 6-7.

       On June 1, 2021, Appellant filed an Answer and Brief in Opposition to

Appellee’s Motion for Judgment on the Pleadings in which he asserted that he

raised “multiple meritorious defenses” to the Complaint in his New Matter and

____________________________________________


5  Appellee noted that because an appeal from an order ordering ejectment is
not an order for the payment of money it would only operate as a supersedeas
if Appellant filed appropriate security with the lower court clerk. See Pa.R.A.P.
1731, 1733.


                                           -3-
J-S05038-22



Counterclaim.      Brief, 6/1/21, at 3 (unpaginated).      Appellant’s defenses

included: (1) pendency of his appeal from the order denying his Set Aside

Petition; (2) the federal eviction moratorium; (3) his alleged retention of a life

estate in the Property; and (4) unjust enrichment. Id.

       On July 21, 2021, the trial court granted Appellee’s Motion for Judgment

on the Pleadings after concluding that: (1) Appellee is the owner of the

Property; (2) no automatic stay or supersedeas is active to preclude Appellee

from taking possession of it; and (3) “all four of [Appellant’s] so-called

outstanding facts are instead outstanding legal claims, none of which have

any legal basis.” Trial Ct. Order, 7/21/21, at 4.

       This timely appeal followed.6 Appellant complied with the trial court’s

order to file a Pa.R.A.P. 1925(b) Statement.7

       Appellant raises the following two issues on appeal:

       1. Whether the trial court erred and abused its discretion and/or
          committed errors of law by granting [Appellee’s] Motion for
          Judgment on the Pleadings where [Appellant] has a pending
          appeal of the trial court’s Order denying his Petition to Set
          Aside Tax Sale pending with the Commonwealth Court, which
          if granted, the Tax Sale at which [Appellee] purchased the
          Property will be set aside and title to the Property revested in
          [Appellant] voiding [Appellee’s] title to the Property in
          question[?]

       2. Whether the trial court erred and abused its discretion and/or
          committed errors of law by granting [Appellee’s] Motion for
____________________________________________


6Appellant requested that the trial court enter a stay pending appeal. On
August 6, 2021, the trial court denied Appellant’s request.

7 The trial court did not file a responsive Rule 1925(a) Opinion and instead
relied on its July 21, 2021 Order granting judgment on the pleadings.

                                           -4-
J-S05038-22


          Judgment on the Pleadings and in effect, dismissing
          [Appellant’s] claim for unjust enrichment against [Appellee] [?]

Appellant’s Brief at 3.8

       Before we reach the merits of Appellant’s issues, we consider whether

he has preserved them.

       It is well-settled that arguments which are not appropriately developed

with citation to legal authority are waived. See In re Estate of Whitley, 50

A.3d 203, 209 (Pa. Super. 2012) (reiterating this Court “will not consider the

merits of an argument which fails to cite relevant case or statutory authority”)

(citation omitted). See also Lackner v. Glosser, 892 A.2d 21, 29–30 (Pa.

Super. 2006). We recently summarized:

       “The Rules of Appellate Procedure state unequivocally that each
       question an appellant raises is to be supported by discussion and
       analysis of pertinent authority.” Commonwealth v. Martz, 232
       A.3d 801, 811 (Pa. Super. 2020) (citation and bracketed language
       omitted).     See Pa.R.A.P. 2111 and Pa.R.A.P. 2119 (listing
       argument requirements for appellate briefs). When an appellant
       fails to properly raise and develop issues in briefs with arguments
       that are sufficiently developed for our review, we may dismiss the
       appeal or find certain issues waived. Commonwealth v. Hardy,
       918 A.2d 766, 771 (Pa. Super. 2007). See Pa.R.A.P. 2101
       (explaining that substantial briefing defects may result in
       dismissal of appeal). It is not this Court’s role to develop an
       appellant’s argument where the brief provides mere cursory legal
       discussion. Commonwealth v. Johnson, [] 985 A.2d 915, 925
       (Pa. 2009).

Kaur v. Singh, 259 A.3d 505, 511 (Pa. Super. 2021).


____________________________________________


8 Appellant has raised two questions for review, but he has included only one
section of argument in his Brief. Appellant’s failure to divide his argument
“into as many parts as there are questions to be argued” in his Argument
section violates Pa.R.A.P. 2119(a).

                                           -5-
J-S05038-22



       Appellant here claims, without citation to any legal authority in support,

that the trial court erred in granting Appellee’s motion because “the pending

appeal [to the Commonwealth Court from the order denying his Set Aside

Petition] is sufficient basis to deny a motion for judgment on the pleadings[.]”

Appellant’s Brief at 7.      He further asserts that, with respect to his unjust

enrichment counterclaim, he “validly pled . . . that a benefit was conferred on

[Appellee], namely, the value of the Property [] which far exceeds the price

paid by [Appellee].” Id. at 8-9.

       Appellant’s conclusory arguments lack citation to and discussion of

controlling case law applied to the facts of this case and fail to provide

meaningful legal analysis.9 Accordingly, we find them waived.




____________________________________________


9 We acknowledge that Appellant has included citation to cases pertaining to
motions for judgment on the pleadings generally and one unpublished
memorandum explaining the elements of an unjust enrichment cause of
action. See Appellant’s Brief at 6-8. This boilerplate case law, however, does
not provide us with any legal framework to analyze the claims Appellant has
raised in this appeal.

                                           -6-
J-S05038-22



     Order affirmed.

     President Judge Panella joins the memorandum.

     Judge Stabile concurs in result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/14/2022




                                    -7-